                                                                          Case 4:20-cv-03215-YGR Document 64 Filed 02/08/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                      UNITED STATES DISTRICT COURT
                                                                  5                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8   ELOY ORTIZ OAKLEY, IN HIS OFFICIAL                   Case No.: 20-CV-3215-YGR
                                                                      CAPACITY AS CHANCELLOR OF CALIFORNIA
                                                                  9   COMMUNITY COLLEGES, ET AL.,                          ORDER GRANTING STIPULATION AND
                                                                                                                           SETTING COMPLIANCE DEADLINE
                                                                 10                Plaintiffs,
                                                                                                                           Re: Dkt. No. 63
                                                                 11          vs.
                                                                 12   PHIL ROSENFELT, IN HIS OFFICIAL
                                                                      CAPACITY AS THE UNITED STATES ACTING
                               Northern District of California
United States District Court




                                                                 13   SECRETARY OF EDUCATION; U.S.
                                                                      DEPARTMENT OF EDUCATION,
                                                                 14
                                                                                    Defendants.
                                                                 15

                                                                 16
                                                                             On January 29, 2021, the parties filed a Stipulated Request to Hold Proceedings in Abeyance.
                                                                 17
                                                                      (Dkt. No. 63.) Upon this submission and stipulation of the parties, and good cause appearing, IT IS
                                                                 18
                                                                      HEREBY ORDERED that proceedings in this action are held in abeyance; all pending deadlines are
                                                                 19

                                                                 20
                                                                      STAYED; and the hearing currently set for May 25, 2021, is CONTINUED pending further order of the

                                                                 21   Court. The Court hereby SETS a compliance deadline for 9:01 a.m. on Friday, April 16, 2021.

                                                                 22   Five (5) business days prior to said date, the parties shall file a joint status report regarding the

                                                                 23   current status of the Department’s consideration; whether the parties wish to proceed with briefing

                                                                 24   cross-motions for summary judgment; and, if applicable, proposing a revised briefing schedule.
                                                                 25          IT IS SO ORDERED.
                                                                 26
                                                                      Date: February 8, 2021                                 _______________________________________
                                                                 27
                                                                                                                                 YVONNE GONZALEZ ROGERS
                                                                 28                                                          UNITED STATES DISTRICT COURT JUDGE
